


VOLCANO CORPORATION
RESTRICTED STOCK UNIT GRANT NOTICE
(AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN)
Volcano Corporation (the “Company”), pursuant to Section 6(b) of the Company’s
Amended and Restated 2005 Equity Compensation Plan (the “Plan”), hereby grants
to Participant a Restricted Stock Unit Award covering the number of restricted
stock units (the “RSUs”) set forth below (the “Award”). This Award is subject to
all of the terms and conditions of this Restricted Stock Unit Grant Notice as
well as the Restricted Stock Unit Award Agreement (the “Agreement”) and the
Plan, both of which are attached hereto and incorporated by reference herein in
their entirety. Unless otherwise defined herein, capitalized terms shall have
the meanings set forth in the Plan or the Agreement, as applicable.
Participant:
 
%%FIRST_NAME%-%%%MIDDLE_ NAME%-%%%LAST_NAME%-%
Date of Grant:
 
%%OPTION DATE, ‘MonthDD,YYYY’%-%
Vesting Commencement Date:
 
%%VEST_DATE_PERIOD1%-%
Number of RSUs:
 
%%TOTAL_SHARES_GRANTED%-%
Payment for Common Stock:
 
Participant’s services to the Company (to the     greatest extent permitted by
applicable law)


Vesting Schedule: This Award shall vest annually in four equal installments, so
that the RSUs are fully vested as of the 4th (fourth) anniversary of the Vesting
Commencement Date, subject to Participant’s Continuous Service through each such
vesting date.
Delivery Schedule: Each RSU represents the right to receive one (1) share of
Common Stock on the applicable vesting date. However, the Company may delay
delivery of such shares beyond the applicable vesting date as provided in
Section 3 of the Agreement.
Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
related Plan prospectus. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award, with
the exception, if applicable, of (i) the written employment agreement between
the Company and the Participant specifying the terms that should govern this
Award, (ii) the Company’s stock ownership guidelines, (iii) the Company’s
insider trading policy, and (iv) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this Award, Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

--------------------------------------------------------------------------------




VOLCANO CORPORATION
 
PARTICIPANT
 
 
 
 
By:
[ex103sd813768v3volcan_image1.gif]
 
 
 
Signature
 
Signature
 
 
 
 
 
Title:
President & Chief Executive Officer
 
Date:
 
 
 
 
 
 
Date:
 %%OPTION DATE, ‘MonthDD,YYYY’%-%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

ATTACHMENTS: Restricted Stock Unit Award Agreement and the Amended and Restated
2005 Equity Compensation Plan



 

--------------------------------------------------------------------------------




VOLCANO CORPORATION
AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Volcano Corporation (the
“Company”) has granted you a Restricted Stock Unit Award pursuant to the
Company’s Amended and Restated 2005 Equity Compensation Plan (the “Plan”) for
the number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(such grant, the “Award”). Unless otherwise defined herein or the Grant Notice,
capitalized terms shall have the meanings set forth in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD.
(a)    The Award represents the right to be issued on each applicable vesting
date one (1) share of Common Stock for each RSU that vests on that vesting date.
As of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of RSUs
subject to the Award. No shares of Common Stock subject to the Award will be
earned by or issued to you prior to the applicable vesting date. Your Award will
be subject to adjustment for changes in the capitalization of the Company as
provided in Section 9(a) of the Plan, and any shares, cash or other property
that becomes subject to the Award pursuant to such adjustment, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other shares covered by your Award. In no event will
fractional shares be issued.
(b)    This Award was granted in consideration of your services to the Company.
Except as otherwise provided herein, you will not be required to make any
payment to the Company (other than past and future services to the Company) with
respect to your receipt of the Award, the vesting of the RSUs or the delivery of
the underlying Common Stock.
2.    VESTING. The RSUs shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided, however, that vesting shall
cease upon your termination of Continuous Service. Upon such termination of
Continuous Service, the RSUs (and underlying shares of Common Stock) credited to
the Account that were not vested on the date of such termination of Continuous
Service will be forfeited at no cost to the Company and you will have no further
right, title or interest in or to the RSUs or underlying shares of Common Stock.
3.    DELIVERY OF SHARES OF COMMON STOCK.
(a)    The issuance of shares of Common Stock in respect of the RSUs is intended
to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.
(b)    Subject to the satisfaction of the withholding obligations set forth in
Section

 

--------------------------------------------------------------------------------




4 of this Agreement, in the event one or more RSUs vests, then as soon as
administratively practicable within the thirty (30) day period following the
applicable vesting date the Company will issue to you one share of Common Stock
for each RSU that vests and such issuance date is referred to as the “Original
Issuance Date.” If the Original Issuance Date falls on a date that is not a
business day, delivery will instead occur on the next following business day.
(c)    However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established Company-approved 10b5-1 trading plan),
then the shares of Common Stock that would otherwise be issued to you on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when you are not prohibited
from selling shares in the open public market, but in no event later than the
date that is the 15th day of the third calendar month following the date the
RSUs vest or, if and only if permitted in a manner that complies with Treasury
Regulation Section 1.409A-1(b)(4), no later than the date that is the 15th day
of the third calendar month of the year following the year in which the shares
of Common Stock under your Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).
(d)    Notwithstanding the foregoing, the Company will not be obligated to issue
or deliver any shares of Common Stock or other property pursuant to this
Agreement (i) until all conditions to the Award have been satisfied or removed,
(ii) until, in the opinion of counsel to the Company, all applicable Federal,
state and foreign laws and regulations have been complied with, (iii) if the
outstanding Common Stock is at the time listed on any stock exchange or included
for quotation on an inter-dealer system, until the shares (or other property, as
applicable) to be delivered have been listed or included or authorized to be
listed or included on such exchange or system upon official notice of notice of
issuance, (iv) if it might cause the Company to issue or sell more shares of
Common Stock than the Company is then legally entitled to issue or sell, and (v)
until all other legal matters in connection with the issuance and delivery of
such shares or other property have been approved by counsel to the Company.
4.    WITHHOLDING. You hereby agree to make adequate provision for any sums
required to satisfy the applicable federal, state, local and foreign employment,
social insurance, payroll, income and other tax withholding obligations of the
Company or any Affiliate (the “Tax Obligations”) that arise in connection with
this Award. The satisfaction of the Tax Obligations will occur at the time you
receive a distribution of Common Stock or other property pursuant to this Award,
or at any time prior to or after such time or thereafter as reasonably requested
by the Company and/or any affiliate in accordance with applicable law. You
hereby agree that you will satisfy any such Tax Obligations by entering into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Tax
Obligations directly to the Company and/or its Affiliates. In

2.

--------------------------------------------------------------------------------




the event the Tax Obligations arise prior to the delivery of the shares or it is
determined after the delivery of shares or other property that the amount of the
Tax Obligations was greater than the amount withheld by the Company and/or any
affiliate, you agree to indemnify and hold the Company and its affiliates
harmless from any failure by the Company and/or any affiliate to withhold the
proper amount. The Company may refuse to deliver the shares of Common Stock or
other property subject to this Award if you fail to comply with your obligations
in connection with the Tax Obligations.
5.    SECURITIES LAW COMPLIANCE; RESTRICTIVE LEGENDS. You may not be issued any
Common Stock under your Award unless either (a) the shares of Common Stock are
then registered under the Securities Act, or (b) the Company has determined that
such issuance would either satisfy or otherwise be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations. The Common Stock issued
under your Award shall be endorsed with appropriate legends, if any, determined
by the Company.
6.    COMPLIANCE WITH SECTION 409A OF THE CODE. Your Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). However, if the Award fails to satisfy the requirements of the
short-term deferral rule and is otherwise not exempt from, and therefore deemed
to be deferred compensation subject to, Section 409A of the Code, and if you are
a “Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares of
Common Stock that would otherwise be made upon the date of the separation from
service or within the first six months thereafter will not be made on the
originally scheduled dates and will instead be issued in a lump sum on the date
that is six months and one day after the date of the separation from service,
with the balance of the shares issued thereafter in accordance with the original
vesting and issuance schedule set forth above, but if and only if such delay in
the issuance of the shares is necessary to avoid the imposition of taxation on
you in respect of the shares under Section 409A of the Code. Each installment of
shares that vests is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in Section 9(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
8.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 8. For example, you may not use shares that
may be issued in respect of your RSUs as security for a loan. The restrictions
on transfer set forth herein will lapse upon delivery to you of shares in
respect of your vested RSUs.

3.

--------------------------------------------------------------------------------




(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
shall be entitled to receive, on behalf of your estate, such Common Stock or
other consideration.
(b)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.
(c)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your Award or your right to receive the distribution of Common
Stock or other consideration thereunder, pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
this Award with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order.
9.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
10.    UNSECURED OBLIGATION. Your Award is unfunded, and even as to any RSUs
that vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the Common Stock acquired pursuant to this
Agreement until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
11.    NOTICES; ELECTRONIC DELIVERY. Any notices required to be given or
delivered to the Company under the terms of this Award shall be in writing and
addressed to the Company at its principal corporate offices. Any notice required
to be given or delivered to you

4.

--------------------------------------------------------------------------------




shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified. Notwithstanding the foregoing, the
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
12.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
13.    AMENDMENT. This Agreement may be amended only by a writing executed by a
duly authorized Officer of the Company and you which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Company by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Company reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision.
14.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    The provisions of this Agreement will inure to the benefit of, and be
binding upon the Company and its successors and assigns (whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company) and you and your assigns, legal representatives, heirs
and legatees of your estate and any beneficiaries designated by you.

5.

--------------------------------------------------------------------------------




15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that Section
3 of this Agreement shall govern the timing of any distribution of Common Stock
under your Award. In addition, your Award will be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.
16.    INTEPRETATION. The Company shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
18.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
19.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
20.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with your Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of your Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

6.

--------------------------------------------------------------------------------




21.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act (which includes the prospectus for the Plan). In addition,
you acknowledge receipt of the Company’s policy permitting certain individuals
to sell shares of Common Stock only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
* * * * *
This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.



7.